Citation Nr: 1641433	
Decision Date: 10/24/16    Archive Date: 11/08/16

DOCKET NO.  13-17 216	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Health Administration Center (HAC) in Denver, Colorado


THE ISSUE

Eligibility for Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits.  

[The issue of entitlement to an effective date earlier than August 21, 2009, for the award of VA compensation predicated upon disability caused by VA medical treatment is addressed in a separate decision.]


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.  The RO has indicated service began in February 1951, but the DD-214 clearly shows February 1952.  The appellant is his wife.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2012 determination by the HAC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not permanently and totally disabled as a result of a service-connected disability; thus, he does not qualify to sponsor his wife, the appellant, for CHAMPVA benefits.


CONCLUSION OF LAW

The criteria for basic eligibility to CHAMPVA benefits for the Veteran's wife have not been met. 38 U.S.C.A. §§ 101(16), 1151, 1781 (West 2014); 38 C.F.R. §§ 3.1(k), 17.271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking to enroll his spouse in CHAMPVA benefits in order to cover expenses related to her medical care.  He reports that she has significant arthritis.
Duties to notify and assist

VA must notify a claimant of the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  However, the Board finds that VA is not required to provide the Appellant in this case with such notice because entitlement to the benefit claimed cannot be established as a matter of law.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (b)(3)(ii).  That extends to the situation where a claim cannot be substantiated based on the application of the law to undisputed facts.  VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004); Valiao v. Principi, 17 Vet. App. 229 (2003).  As the pertinent facts in this case are undisputed, and the law is dispositive of the appeal, the Board finds that no further notice or development is required.  Mason v. Principi, 15 Vet. App. 129 (2002); Sabonis v. Brown, 6 Vet. App. 426 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).

Analysis

CHAMPVA is the Civilian Health and Medical Program of the Department of Veterans Affairs and is administered by HAC, Denver, Colorado.  Under 38 U.S.C. 1781, VA is authorized to provide medical care in the same or similar manner and subject to the same or similar limitations as medical care furnished to certain dependents and survivors of active duty and retired members of the Armed Forces.  The CHAMPVA program is designed to accomplish this purpose.  Under CHAMPVA, VA shares the cost of medically necessary services and supplies for eligible beneficiaries.  38 C.F.R. § 17.270.

CHAMPVA benefits are awarded to survivors and dependents of certain Veterans pursuant to 38 U.S.C.A. § 1781, to include the spouse or child of a Veteran who has been adjudicated by VA as having a permanent and total service-connected disability.  38 C.F.R. § 17.271.  

The Veteran, the appellant's husband, was adjudicated as permanently and totally disabled due to disability caused by VA medical treatment in a May 2010 RO decision.  This grant was predicated upon the legal provisions of 38 U.S.C.A. § 1151, which provides compensation for residuals of disability caused by negligence in the provision of VA medical care, in pertinent part.  This grant does not imply that the disability is service-connected, or related to service in any way.  The Veteran has also been deemed totally disabled for the purpose of VA nonservice-connected pension benefits.

Thus, on its face, the governing law would appear to exclude total disability related to negligent VA medical care from CHAMPVA eligibility, as the language regarding service-connected disability is precise.  The VA General Counsel has interpreted this law in this way also.  The VA General Counsel concluded in 1997 that the CHAMPVA legislation does not allow such an award.  VAOPGCADV 22-97 (July 31, 1997).  Specifically, the General Counsel concluded that while 38 U.S.C. § 1151 provides certain Veterans who suffer additional disability as a result of VA surgical or medical treatment, eligibility for CHAMPVA medical benefits under 38 U.S.C. § 1781 does not derive from an award of total and permanent disability pursuant to 38 U.S.C. § 1151.

The United States Court of Appeals for Veterans Claims held, in Mintz v. Brown, 6 Vet. App. 277 (1994) that a finding of "as if" service connection under 38 U.S.C.A. § 1151 creates entitlement to certain benefits under chapters 11 and 13 of Title 38, but not under other provisions.  In other words, the Court acknowledged that different benefits flow from a grant of compensation pursuant to 38 U.S.C.A. § 1151.  Furthermore, an award of service connection under Chapter 38 includes certain ancillary benefits which may not be provided for an award under the provisions of 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003); Alleman v. Principi, 349 F.3d 1368 (Fed. Cir. 2003).  This is consistent with the General Counsel's opinion, and provides additional support for the Board's conclusion in this case.


ORDER

Basic eligibility for CHAMPVA benefits for the Veteran's wife is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


